Gaynor, J. (concurring):
I concur, but desire to put my vote on the further ground that, the plaintiff knew, and would have to be deemed as matter of law to know, what a pool to buy and sell stocks is; and that therefore for him to have an agreement with the brokers representing the pool, the agents of the pool, unknown to his associates in the pool, that he could have such brokers sell out for him the shares of stock representing his interest in the pool whenever he saw fit, would be inconsistent with the purposes of the pool, and a breach of trust'or a fraud in respect of his said pool associates. . The pool' meant that they were to stand together — buy together and sell together and share the profit or the loss—: and no secret agreement in- conflict with that status and purpose could be valid. The plaintiff could not be both in the pool and out of it, By secretly selling when he saw fit he could injure the pool — all of his associates. He could reap a profit, n.ot share it with them, and in the end not share the *13loss, if there should be one. His claim is that he had siich an agreement with the brokers, but the law did not suffer him to have such an agreement, and it therefore goes for naught if it exists.
Judgment and order reversed and new trial granted, costs to abide the event.